COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §
  IN RE                                                             No. 08-21-00123-CR
                                                  §
  BILAL MUHAMMAD,                                 §           AN ORIGINAL PROCEEDING

                                                  §
                                  Relator.                           IN MANDAMUS
                                                  §


                                         JUDGMENT

       The judgment of the Court issued August 17, 2021 is withdrawn, and the following is the

judgment of the Court.

       The Court has considered this cause on the Relator’s petition for writ of mandamus against the

Honorable Peter S. Peca, Judge of the 168th District Court of El Paso County, Texas and concludes

that Relator’s petition for writ of mandamus should be denied. We therefore deny the petition for writ

of mandamus, in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 9TH DAY OF FEBRUARY, 2022.


                                               GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.




                                                  1